     Case 2:19-cv-02021-GMN-DJA Document 16 Filed 01/13/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8                                              ***
 9    EDWARD STROUGHTER, JR.,                           Case No. 2:19-cv-02021-GMN-DJA
10                                         Plaintiff,                   ORDER
11          v.
12
      WASHOE COUNTY JAIL DET. STAFF, et
13    al.,
14                                     Defendants.
15
16          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983. On

17   November 6, 2020, the Court issued an order dismissing the complaint with leave to

18   amend the complaint within 60 days. (ECF No. 14 at 8). The time period for filing an

19   amended complaint has now expired, and Plaintiff has not filed an amended complaint or

20   otherwise responded to the Court’s order. District courts have the inherent power to

21   control their dockets and “[i]n the exercise of that power, they may impose sanctions

22   including, where appropriate . . . dismissal” of a case. Thompson v. Hous. Auth. of City

23   of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

24   prejudice, based on a party’s failure to prosecute an action, failure to obey a court order,

25   or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir.

26   1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,

27   1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment

28   of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure
     Case 2:19-cv-02021-GMN-DJA Document 16 Filed 01/13/21 Page 2 of 3



 1   to comply with local rule requiring pro se plaintiffs to keep court apprised of address);
 2   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to
 3   comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
 4   (dismissal for lack of prosecution and failure to comply with local rules).
 5          In determining whether to dismiss an action for lack of prosecution, failure to obey
 6   a court order, or failure to comply with local rules, the court must consider several factors:
 7   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 8   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
 9   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          In the instant case, the Court finds that the first two factors, the public’s interest in
13   expeditiously resolving this litigation and the Court’s interest in managing the docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
15   in favor of dismissal, since a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
18   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
19   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
22   at 1424. The Court’s order requiring Plaintiff to file an amended complaint within thirty
23   days expressly stated, that the Court would dismiss this action if Plaintiff failed to file a
24   timely amended complaint. (ECF No. 14 at 9). Thus, Plaintiff had adequate warning that
25   dismissal would result from his noncompliance with the Court’s order to file an amended
26   complaint within thirty days.
27          For the foregoing reasons, it is ordered that this action is dismissed based on
28   Plaintiff’s failure to file an amended complaint in compliance with this Court’s November



                                                  -2-
     Case 2:19-cv-02021-GMN-DJA Document 16 Filed 01/13/21 Page 3 of 3



 1   6, 2020 order.
 2          It is further ordered that Plaintiff’s motions requesting status (ECF Nos. 10, 11, 13),
 3   filed prior to the Court’s screening order, are denied as moot.
 4          It is further ordered that the Clerk of Court shall enter judgment accordingly and
 5   close this case. No further documents shall be filed in this closed case.
 6          DATED THIS 13 day of January,2021.
 7
 8                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
